PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals affirming the Industrial Commission’s decision and order is reversed. This case is remanded to the Court of Appeals for further remand to the Industrial Commission for entry of a new decision and order in accordance with the premises liability standard articulated in Nelson v. Freeland, 349 N.C. 615, 507 S.E.2d 882 (1998) and applied subsequently in Martishius v. Carolco Studios, Inc., 355 N.C. 465, 562 S.E.2d 887 (2002). The Commission shall enter its new decision and order on the record as it exists without taking additional evidence.
REVERSED AND REMANDED.
Justices NEWBY and TIMMONS-GOODSON did not participate in the consideration or decision of this case.